Title: Thomas Jefferson to John Harvie, 5 May 1810
From: Jefferson, Thomas
To: Harvie, John


          
            Sir
             
                     Monticello 
                     May 5. 10.
          
          
		  
		  Within a few days after the signature of our agreement, I prepared, according to the best form I could find in the books, a deed of release & quitclaim to all title to the lands which were the subject of that agreement, and executed it before three witnesses. the first day of the ensuing court threatening rain, I did not go, but attended the morning of the next, and acknoleged it for recording. it is now therefore in the clerk’s office, subject to your order. I have now therefore executed on my part what I wished to do before recieving the instrument of agreement which you expressed a desire 
                  I should of leaving with me at the time of it’s execution.
          As Richmond is the center of my money operations, if it is agreeable to you, it would be more convenient to me to recieve an 
                  a general 
                  order on mr Taylor for the sum to which I am entitled, as the instalments become due, either naming it 
                  each by it’s specific amount, or by it’s proportion of the whole, and making each sum paiable on the day it’s respective instalment shall become due, or in such other just form as shall be more agreeable to you. 
		   I salute you with esteem & respect.
          
            Th:
            Jefferson
        